There is no evidence in the record to support the defendant’s contention that one of the jurors was coerced into making a decision to convict the defendant. Additionally, the court’s in camera discussion with the juror, at the juror’s request and out of the presence of the other jurors, was not inherently improper or coercive (compare, People v Perfetto, 96 AD2d 517).
The defendant’s sentence was not excessive.
We have reviewed the defendant’s remaining contentions and find no basis for reversal. Thompson, J. P., Joy, Hart and Florio, JJ., concur.